Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 1 of 6




 EXHIBIT A
                           Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 2 of 6

 SUMMONS - CIVIL                                                                      For information on                                      STATE OF CONNECTICUT
 JD-CV-1 Rev. 2-20                                                                    ADA accommodations,                                         SUPERIOR COURT
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                     contact a court clerk or
 P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                                    www.jud.ctgov
                                                                                      go to: wwwlud.ct.gov/ADA.
 Instructions are on page 2.
 E Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
        Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
 [11 Select if claiming other relief in addition to, or in place of, money or damages.

 TO: Any proper officer
 By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
 Address of court clerk (Number, street, town and zip code)                                                   Telephone number of clerk                       Return Date (Must be a Tuesday)
 70 Huntington Street, New London, CT 06320                                                                   ( 860) 443 —5363                                09/29/2020
   Judicial District                                     At (City/Town)                                                                            Case type code (See list on page 2)
                                   G.A.
 ❑ Housing Session              El Number.               New London                                                                                Major: M                   Minor: 90
 For the plaintiff(s) enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street town and zip code)                                            Juris number (if attorney or law firm)
 Michael E. Satti Attorney at Law, LLC                                                                                                                 414106
 Telephone number                            Signature of plaintiff (if self-represented)
 ( 860) 599 —5988
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                          E-mail address for delivery of papers under Section 10-13 of the
                                                                                                                    Connecticut Practice Book (if agreed)
 self-represented, agrees to accept papers (service) electronically
 in this case under Section 10-13 of the Connecticut Practice Book.                          Yes 111 No             msatti@satti-law.com

        Parties          Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
         First       Name:    Marcel Duzant
                                                                                                                                                       P-01
       plaintiff     Address: 13 Mallard Lane, Waterford, CT 06385

  Additional         Name:
                                                                                                                                                                                                P-02
   plaintiff         Address:
                                                                                                                                          .
    First            Name:      New London Board of Education
                                                                                                                                                      ,        . _                          D-01
  defendant          Address: 134 Williams St, New London, CT 06320                                                                                                           -
                                                                                                                                               -
  Additional         Name:
                                                                                                                                                                                            D-02
  defendant          Address:                                                                                                   -                                         —
                                                                                                                           , ....
  Additional         Name:
                                                                                                                                                                                            D-03
  defendant          Address:                                                                                                                             —        ----
                                                                                                              0    --17f `1-'— i ff
  Additional         Name:
                                                                                                                                                                                            D-04
  defendant          Address:                                                                                                                                  /

Total number of plaintiffs: 1                             Total number of defendants:1                                         ❑ Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   it must be filed on or before the second day after the Retum Date. The Retum Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at httos://jud.ctgov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at httos://www.jud.ctgov/ob.htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not allowed to give advice on legal matters.
Date                                and select         box)                                          Commissioner of Superior Court    Name of person signing
09/08/2020                                                                                                                     Clerk   Rebecca S. Malinguaggio
                                                                                            r-5 .)
If this summons i igned by a Clerk:                                                                                                                                For Court Use Only
                                                                                                                                                     File Date
a. The signing has been done so that the plaintiff(s) wii fot be denied access to the courts.
b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit
d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint, or the service of the
    summons or complaint
                                 Signed (Self-represented plainfif0                                                     Date                         Docket Number
I certify I have read and
understand the above:
                                                                                      Page 1 of 2
        Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 3 of 6




RETURN DATE: SEPTEMBER 29, 2020
                                                                   J.D. OF NEW LONDON
MARCEL DUZANT                                                      AT NEW LONDON

VS.
                                                                   SEPTEMBER 8, 2020
NEW LONDON BOARD OF EDUCATION


                                           COMPLAINT

COUNT ONE (C.G.S. §46a-60(b)(1)):

   1. The Plaintiff, Marcel Duzant, is and was at all material times hereto a resident of

      Connecticut with a home in Waterford, Connecticut.

  2. The Defendant, New London Board of Education, is a governmental entity with its

      principal office in New London, Connecticut.

  3. The Plaintiff is a member of a protected class based on his race, which is Hispanic.

  4. The Plaintiff was employed by the Defendant as a part-time custodian at Harbor

      Elementary School between approximately February 11, 2019 and May 9, 2019.

  5. On or about May 1, 2019 the Plaintiff received an email from the principal of Harbor

      Elementary School ordering him to report to Human Resources the following day to meet

      with a representative of Human Resources, Ms. Grace Sanchez ("Ms. Sanchez").

  6. On or about May 2, 2019, the Plaintiff met with Ms. Sanchez at the Human Resources

      Office, at which time Ms. Sanchez told the Plaintiff, "tell me about 1998".

  7. The Plaintiff proceeded to explain to her a minor incident that occurred in 1998 which

      resulted in a conviction for a misdemeanor, which the Plaintiff thought had been erased at

      the time he applied for the custodian position, and Ms. Sanchez thereafter forced the

      Plaintiff to put a statement in writing and to sign it.




                                                 1
        Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 4 of 6




   8. On or about May 6, 2019, Ms. Sanchez called the Plaintiff to inform him that due to the

       infounation provided in the May 2, 2019 meeting he no longer had a job at Harbor

       Elementary School.

   9. On or about May 9, 2020 the Plaintiff received a letter stating he was terminated due to

       his failure to successfully complete his pre-employment screening.

   10. As part of the Plaintiff's job with the Defendant, he had no direct contact with children at

       the elementary school as his shift was after school hours.

   11. The Defendant discriminated against the Plaintiff on the basis of his race when he was

       improperly asked about his prior criminal history which had occurred twenty-one (21)

      years prior to being hired by the Defendant.

   12. As a result of the Defendant's conduct, the Defendant violated C.G.S. §46a-60(b)(1).

   13. As a result of the Defendant's discrimination alleged above, the Plaintiff has suffered and

      continues to suffer damages.



COUNT TWO (42 U.S.C. §2000e-2):

  1-13. Paragraphs 1 through 13 are re-alleged and hereby made and incorporated by reference

  as Paragraphs 1 through 13 of Count Two as if fully set forth herein.

  14. As a result of the conduct alleged above, the Defendant violated 42 U.S.C. §2000e-2.

  15. As a result of the Defendant's discrimination alleged above, the Plaintiff has suffered and

      continues to suffer damages.




                                               2
       Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 5 of 6




WHEREFORE, the Plaintiff prays for judgment in his favor, including the following:

   1. Compensatory damages;

   2. Reasonable attorneys' fees and costs;

   3. Reinstatement to his former position;

   4. Such other relief as this Court deems fair and equitable.




                                                       THE PLAINTIFF,
                                                       MARCEL DUZANT



                                                        ebecca S. Malin aggio
                                                       Michael E. Satti ttorn at/Law, LLC
                                                       125 Eugene O'Neill Drive, Suite 105
                                                       New London, CT 06320
                                                       Telephone: 860-599-5988
                                                       Facsimile: 860-442-4420




                                              3
       Case 3:20-cv-01396-RNC Document 1-1 Filed 09/17/20 Page 6 of 6




RETURN DATE: SEPTEMBER 29, 2020
                                                            J.D. OF NEW LONDON
MARCEL DUZANT                                               AT NEW LONDON

VS.
                                                            SEPTEMBER 8, 2020
NEW LONDON BOARD OF EDUCATION


                      STATEMENT OF AMOUNT IN DEMAND

      The amount in demand in the present matter is more than TWO THOUSAND FIVE

HUNDRED DOLLARS ($2,500.00), exclusive of interest and costs.




                                                   THE PLAINTIFF,
                                                   MARCEL DUZANT


                                              BY
                                                   becca S. Malin       o
                                                    chael E. Satti  army       w, LLC
                                                 125 Eugene O'N ill Driv 1, Suite 105
                                                 New London, CT 06320
                                                 Telephone: 860-599-5988
                                                 Facsimile- 860-442-4420




                                         4
